Title: Enclosure: Statement of Account with George Jefferson, 28 May 1798
From: George Jefferson & Company
To: Jefferson, Thomas


          EnclosureStatement of Account with George Jefferson
          
            
            
            
              Dr.
              Thomas Jefferson Esquire in Acct: Currt: with George Jefferson & Co.
              Cr.
            
            
              1797
              
              
              
              1798
              
              
              
            
            
              Decr.
              30
              To Cash pd. his Order to F: Walker
                31. 3. 6
              
              
              
              
            
            
              1798
              
              
              
              Jany.
               4
              By Cash recd. for Jno. Barnes dft on Boyce
                60.—.—
            
            
              Jany.
               1
              To do. pd. to I: Miller’s order
                22. 1. 8
              Feby.
               9
              By do. for ditto on Hopkins
               150.—.—
            
            
              ”
              27
              To do. pd. his dft: to P: Derieux
                15.—.—
              Mar:
              26
              By do. for 1 Ble. Nail rod short deld.
                 1.—.—
            
            
              Feby:
               5
              To do. pd. do. to James Brown
                65. 5.10
              May
              28
              By Balance due G J & Co.
                 3. 1.—
            
            
              ”
               7
              To do. pd. do. to John Forbes
                 6.18.—
              
              
              
              
            
            
              ”
               9
              To do. pd. do. to Coll. Harvie
                14. 5. 8
              
              
              
              
            
            
              Mar:
               2
              To do. pd. freight of an Anvil vice
              
              
              
              
              
            
            
              
              
              beak-iron & Case from Philada:
                 1. 2.10
              
              
              
              
            
            
              
              
              Drayage of do. from Rockets
                —. 2.—
              
              
              
              
            
            
              ”
                 9
              To do. pd. Canal toll of do. & draye:
                —.4. 1
              
              
              
              
            
            
              ”
              26
              To do. pd. his Note to Lucy Wood
                33.—.—
              
              
              
              
            
            
              ”
              ”
              To do. pd. fret: of 3 tons nail rod. 1 hhd:
              
              
              
              
              
            
            
              
              
              1 Barrel & box from Philada:
                 3.16. 6
              
              
              
              
            
            
              
              
              Drayage from Rockets
                —. 4. 9
              
              
              
              
            
            
              
              
              Canal toll of do. & draye:
                 1.10. 7
              
              
              
              
            
            
              April
              11
              To do. pd. fret. of 1 hhd. & 119 Bles. nail-rod to Milton 3/ pr hundd.
                11.10. 4
              
              
              
              
            
            
              
              
              freight of Harpsichord &c fm: Phila
                 1.17. 6
              
              
              
              
            
            
              
              
              do. do. to Milton
                —.18.—
              
              
              
              
            
            
              
              
              Canal toll & drayage
                —. 4. 9
              
              
              
              
            
            
              ”
              ”
              To do. pd. for 6 Bushs. Wheat 10/. £ 3.
              
              
              
              
              
            
            
              
              
              2 barrels 15.
              
              
              
              
              
            
            
              
              
              freight to Norfolk
                 3.15.—
              
              
              
              
            
            
              
              
              
              £214. 1.—
              
              
              
              £214. 1.—
            
            
              May
              28
              To Balance due G J & Co.
                 3. 1.
              
              
              
              
            
          
        